JUDGE HINES
delivered the response to petition for rehearing.
When the first and second sections of the act of September 20th, 1861 (Elliott’s Digest, pp. 123, 124), are considered together, it is clearly manifest that the legislative intention was to repeal only so much of the charter of 1851, and of the amendatory act of February 29th, i860 (March 1st, i860, in Elliott’s Digest), “as requires or authorizes the election of watchmen by the qualified voters of said city, and prescribing their number and duties, and the tenure of office of watchmen.” That it was not the intention to repeal the 15th section of the act of i860, forbidding policemen to claim as witnesses for the Commonwealth; and that *32it was not understood by the Legislature that the act of September, 1861, did repeal it, is further made manifest by an act of February 13th, 1863 (Elliott’s Digest, p. 125), which repeals so much of said section only as forbids policemen to claim for attendance in the Circuit Court. Ihe act of 1863 is an express legislative recognition of the vitality of the 15th section of the act of March 1st, i860.
It is insisted that the word “tenure,” used in the first section of the act of 1861, enlarges the scope of the repealing-clause of that act beyond the meaning of the word “term” inadvertently used in the opinion. The word tenure in this, connection means nothing more than the right to, or the manner of holding, the place of policeman. The deprivation of the right to claim attendance as a witness in certain cases, has no connection with, or reference to, the tenure of office. It is not affected by the manner of appointment or the term, of service.
The title of the act, “to provide a more efficient police department,” is broad enough to embrace the fifteenth section, and is not in conflict with article 2, section 37, of the Constitution.
The case of Speed & Worthington v. Crawford (3 Met., 209) does not decide the whole of the act of i860 unconstitutional. The opinion in that case expressly holds that act to be unconstitutional in the following particulars only:
1st. In providing for the appointment, by the Chancellor or Governor, of the two members of the police board, instead of requiring them to be elected.
2d. In not prescribing the term for which those officers, were to be elected.
3d. In conferring upon them powers which are essentially executive, and other powers which are essentially judicial.
*33The fact that the 15th section of the act of i860 has been ignored by all departments of the State government since the passage of the act of 1863, cannot alter the Constitution. Practical and contemporaneous construction can only be relied upon as a guide when the language of the law is ambiguous. It can in no case make or repeal a law. When the intention of the law-makers is clearly manifest in the law itself, as in this instance, non-user cannot invalidate a law, nor time sanctify an inoperative or unconstitutional enactment.
Petition for rehearing overruled.